DETAILED ACTION
The communication dated 3/22/2022 has been entered and fully considered.
Claim 10 was canceled. Claims 1, 3-4, and 9 were amended. Claims 1-9 and 11-20 are currently pending. Claims 13-20 were withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 7, filed 2/23/2022, with respect to claims 4 and 9 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 4 and 9 have been withdrawn.
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive:
Regarding claim 1, Applicant argues that the prior art of record does not describe nor depict all of the newly-claimed limitations.
However, argument does not replace evidence where evidence is necessary. See MPEP § 2145, I. Absent the demonstration of any new or unobvious results, the configuration of a plurality of escape bores 500 is considered by Examiner to be prima facie obvious as a duplication of parts. It is old and well known in the art to duplicate components to reduce time of a process or operation, for the process or operation to be at least twice as effective with respect to a single device component, due to size/ space design criteria, or purely for aesthetics. See MPEP § 2144.04, VI, B. Duplication of Parts.
Furthermore, absent the demonstration of any new or unobvious results, the configuration of plurality of escape bores 500 are from the angled contact surface to an upper surface of housing body 210 is considered by Examiner to be prima facie
Regarding claims 2-4 and 6-8, Applicant further argues that if claim 1 is allowed, claims 2-4 and 6-8 must also be allowable since they are dependent claims. However, claim 1 is rejected under 35 U.S.C. § 103. See below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fyten et al. U.S. Publication 2010/0240222 (henceforth referred to as Fyten).
As for claim 1, Fyten teaches a wafer fixture (paragraph [0021]; Fig. 2: part 200), equivalent to the claimed substrate support, to support a wafer (paragraph [0021]; Fig. 2: part 270), equivalent to wafer 270, having a given diameter (Fig. 2), comprising: a thrust plate (paragraph [0021]; Fig. 2: part 220), equivalent to the claimed base ring, 
Fyten differs from the instant claims in failing to teach a plurality of escape bores 500. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a duplication of parts. It is old and well known in the art to duplicate components to reduce time of a process or operation, for the process or operation to be at least twice as effective with respect to a single device component, due to size/ space design criteria, or purely for aesthetics. See MPEP § 2144.04, VI, B. Duplication of Parts.
Fyten also fails to teach that plurality of escape bores 500 are from the angled contact surface to an upper surface of housing body 210. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well 
Fyten also fails to teach that an inner diameter of thrust plate 220 is less than an inner diameter of housing body 210. However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.
As for claim 2, Fyten further teaches a gasket (paragraph [0021]; Fig. 3: part 260), equivalent to the claimed elastomeric seal, disposed in or on the support surface of thrust plate 220 along a diameter that is less than the given diameter (Figs. 2-3).
As for claim 3, Fyten further teaches that the angled contact surface of housing body 210 is disposed at an inward angle such that the angled contact surface contacts wafer 270 along an outer edge of wafer 270 when wafer 270 is present (paragraph [0022]; Fig. 3).
As for claim 6, Fyten further teaches that thrust plate 220 is made of polytetrafluoroethylene (paragraph [0024]).
As for claim 7
As for claim 8, Fyten differs from the instant claims in failing to teach that the one or more magnets disposed in each of thrust plate 220 and housing body 210 are disposed in corresponding opposing locations in thrust plate 220 and housing body 210. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 9, and 11-12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711